Citation Nr: 0027624	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  95-25 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder and residuals of stroke and, if so, 
whether all of the evidence both old and new warrants the 
grant of service connection.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for jaw 
and mouth trauma with loss of teeth and, if so, whether all 
of the evidence both old and new warrants the grant of 
service connection.

3.  Entitlement to an increased rating for a wound to muscle 
group XX, with retained foreign bodies and degenerative joint 
disease, currently rated 60 percent disabling.

4.  Entitlement to an increased rating for residuals of an 
abdominal wound, with adhesions, currently rated 30 percent 
disabling.

5.  Entitlement to an increased rating for a wound to muscle 
group XIX, currently rated 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for left 
middle finger amputation.

7.  Entitlement to an increased (compensable) rating for a 
right thigh wound.

8.  Entitlement to a total disability rating based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The Board notes that correspondence has also been submitted 
sufficient to perfect an appeal as to the issue of 
entitlement to payment or reimbursement for medical treatment 
received in November 1995 and that this matter is 
"inextricably intertwined" with the issue of entitlement to 
service connection for a cardiovascular disorder and 
residuals of stroke.  The United States Court of Appeals for 
Veterans Claims (Court) has held that all issues 
"inextricably intertwined" with the issue certified for 
appeal, should be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the Board finds a decision as to this matter must 
be deferred pending additional development on appeal.


REMAND

A review of the evidence of record reveals that in July 1997 
the veteran requested a video conference hearing before the 
Board.  There is no evidence that a hearing has been 
conducted or that the veteran subsequently withdrew his 
request.  Therefore, the Board finds additional development 
is required.

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
development:

The veteran should be scheduled to appear 
at a video conference hearing before a 
Veterans Law Judge as soon as it may be 
feasible.  The veteran should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to 
this appeal at that time.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The purpose of this REMAND is to 
insure compliance with the veteran's due process rights.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



